DETAILED ACTION
1)
  Applicant's election with traverse of invention I, drawn on claims 1-10, 15, 17, 19-20, in the reply filed on 4/20/2022 is acknowledged.  The traversal is on the ground(s) that no lack of unity was raised in the international application and a serious burden to examine all claims is not presented.
This is not found persuasive.  The groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I - IV lack unity of invention because even though the inventions of these groups require the technical feature of monitoring hydrophobic particles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Joensuu et al.  Claim 1 is either obvious or anticipated by Joensuu.   A serious burden criteria is not of consideration. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14, 16, 18, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
           Amended Claim 16 may not depend from claim 1, since claim 1 does not recite a system.
Claim Objections
2)        Claims 11-14, 16, 18, status identifiers are to recite - (Withdrawn) - .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claims 1-10, 15, 17, 19-20, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 is unclear if the sample first fraction is free of fiber.
Claim 1 is unclear if the fluorescence is measured for the first fraction and for the second fraction.
Claim 5 is unclear how after the sample in claim 1 is fractioned into a first fraction and a second fraction then the sample is fractioned into a colloid fraction, fiber fraction and fines fraction and agglomerate fraction.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 1-10, 15, 17, 19-20, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over                             
Joensuu et al. (US 2015/0147814).
           Claims 1-2, 6-7: Joenuu discloses a method of analyzing a liquid sample containing particles of solid matter.   The method includes the steps of: providing a sample from a stream of liquid; adding a hydrophobic dye (claim 2) to the sample to stain the particles contained therein; conducting the sample to a first flow chamber having means for causing the sample to be divided into particle populations according to their size or mass (claim 1), which reads on fractionation of the particles (Abstract, claims 1-18, Figure 1).   Joenuu also discloses measuring by optical measurement of the particle populations to produce a measurement signal representative of the amount and/or properties of the particles, wherein the hydrophobicity of the particles in the sample may be measured by measuring the fluorescence emitted by the particles in the sample (claim 8).  The hydrophobic dye added is Nile red which is well known to be prepared in acetone and the integral of the fluorescence is based on the amount of acetone soluble in the pulp suspension.  Joenuu discloses the invention or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
          Claims 3, 8-9, 17: the invention is disclosed per claim 1, above.  The sample light scattering, fluorescence properties are measured (claims 6, 8).
          Claim 10: the invention is disclosed per claim 1, above.   On-line processing method is performed ([0001], [0014]).
           Claims 4, 15: the invention is disclosed per claim 1, 3, above.    On-line monitoring in pulp and paper is disclosed ([0054]-[0055], [0057]-[0058]).
            Claims 5, 19-20: the invention is disclosed per claim 1, 4, 19, above.   Sample fractionation by filtration is disclosed [0005].  The sample divided into particle populations according to their size or mass (claim 1).
 
Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748